     Case 2:19-cv-03941-MAA Document 25 Filed 06/02/20 Page 1 of 1 Page ID #:640




1    IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
2    16311 Ventura Blvd., Suite 900
3    Encino, CA 91436
     Tel: 818 325-2888
4
     Fax: 818 325-2890
5    Email: ireneruzin@gmail.com
6    Attorney for Plaintiff, STEPHANIE JENEANE FERGUSON,
7
                          UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9
                                  WESTERN DIVISION
10
     STEPHANIE JENEANE FERGUSON, )              Case No.: CV 19-03941MAA
11
                                      )
12          Plaintiff,                )         ORDER
13       v.                           )         AWARDING EAJA FEES
                                      )
14                                    )
     ANDREW SAUL,
15   Commissioner of Social Security, )         MARIA A. AUDERO
                                      )
16
             Defendant.               )         UNITED STATES MAGISTRATE
17                                    )         JUDGE
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of FIVE THOUSAND FOUR HUNDRED
22
     SEVENTY NINCE DOLLARS ($5,479.00) (the “AGREED AMOUNT”) as
23
     authorized by 28 U.S.C. § 2412(d), and subject to the terms and conditions of the
24
     Stipulation.
25
     DATED: 06/02/20
26
                                           __________________________________
27                                         MARIA A. AUDERO
28                                         UNITED STATES MAGISTRATE JUDGE
